internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-115048-99 date date legend decedent will executor spouse child child children trust qtip_trust trustee date date x y state dear this is in response to your letter dated date and prior correspondence in which your authorized representative requested rulings concerning the manner and timeliness of the qualified_terminable_interest_property qtip_election and the reverse qtip elections under sec_2056 and sec_2652 of the internal_revenue_code respectively and the application of the generation-skipping_transfer_tax allocation rules under sec_2632 decedent died testate on date survived by spouse child and child item iii of will provides that at decedent’s death an amount equal in value to the applicable_exclusion_amount as defined in c as amended is to be placed in a_trust for the plr-115048-99 benefit of spouse child and child children trust item iii a of will provides that trustee is to pay net_income of children trust to spouse child and child for care comfort support medical_care maintenance and welfare not necessarily equally but according to their individual needs any net_income not distributed is to be accumulated and added to principal under item iii b trustee is to pay principal of children trust to spouse child1 and child for care comfort support medical_care maintenance and welfare not necessarily equally but according to their individual needs item iii c of will provides that child is to receive one-half of the then remaining principal and undistributed_net_income upon attaining age child is to receive the entire remaining balance of children trust when child attains age item iii d of will provides that upon the death of either child prior to attaining age such child’s share is to be retained by trustee for child’s descendants per stirpes in a separate fund for each such descendant trustee is to pay net_income and principal to each descendant for care comfort support medical_care education and maintenance if descendant dies before attaining age such share is to be distributed equally for the benefit of other descendants of such child and if none then to other child or other child’s descendant per stirpes trustee is to distribute the remaining balance of the share of each beneficiary upon such beneficiary attaining age item iv of will provides that the residue of the estate is to pass to qtip_trust a revocable_trust established by decedent during his lifetime that became irrevocable on his death article iv a of qtip_trust provides that trustee is to distribute net_income to spouse in convenient installments at least quarterly under article iv b trustee is to distribute principal to spouse for maintenance support health ease comfort and welfare if decedent’s executor makes an election to qualify the trust for the marital_deduction under sec_2056 of the code trustee is to distribute principal without regard to any standard articles iv c and d of qtip_trust provide that spouse has a limited power to appoint by will all or part of principal and undistributed_income in favor of child or child or their descendants per stirpes either outright or in trust in default of exercise of the power the corpus is to be distributed to decedent’s descendants in equal shares per stirpes however qtip_trust is not to terminate with respect to any beneficiary who has not attained age under article iv d upon spouse’s death qtip_trust is to continue for any child or descendant who has not attained age and the trustee is to distribute net_income and principal to the beneficiary for care comfort support medical_care maintenance and education when beneficiary attains age trustee is to distribute the entire remaining principal and any accumulated income of such beneficiary’s share if a beneficiary dies prior to attaining age then such share is to pass as directed in beneficiary’s will otherwise to beneficiary’s living descendants if any per stirpes in all cases trustee is to retain beneficiary’s share until he or she attains age article vi provides that notwithstanding any other provisions of qtip_trust principal and undistributed_income of any and all shares shall be distributable to the beneficiary not later than years and months following the death of the last to die among child and child living at the date of the creation of qtip_trust plr-115048-99 article xii provides that qtip_trust is to be administered in and governed by the laws of state executor filed form_706 united_states estate and generation-skipping_transfer_tax return on date which was after the due_date of the return on schedule m of the form_706 executor made an election under sec_2056 with respect to subtrusts a and b of qtip_trust on schedule r of the form_706 executor made an election under sec_2652 with respect to subtrust a of qtip_trust on a rider to schedule r of the form_706 executor states that qtip_trust is to be segregated into two trusts subtrust a and subtrust b executor further states that when the qtip_trust is segregated subtrust a is to be funded with dollar_figurex and the remainder is to pass to subtrust b the form_706 filed on date was the first and only estate_tax_return filed by the estate executor of decedent’s estate has requested the following rulings the elections under sec_2056 and sec_2652 made on the decedent’s federal estate_tax_return filed after the due_date of the return were made in the proper manner and in accordance with sec_2056 and sec_2652 the automatic allocation rules for allocating the generation-skipping_transfer_tax under sec_2632 apply to the children trust and subtrust a of the qtip_trust such that both trusts have an inclusion_ratio of zero under sec_2642 ruling_request sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of a decedent's taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 a marital_deduction is not allowed for certain terminable interests passing to the surviving_spouse that is an interest passing to the spouse that will terminate or fail on the occurrence of certain events and after such termination the property passes to someone other than the surviving_spouse sec_2056 provides that qualified_terminable_interest_property qtip shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 under sec_2044 the value of the trust on the death of the surviving_spouse is includible in the gross_estate of the spouse sec_2056 defines qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall plr-115048-99 be made by the executor on the return of tax imposed by sec_2001 and that such an election once made shall be irrevocable sec_20_2056_b_-7 provides that the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 the term return of tax imposed by sec_2001 is defined as the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of sec_2611 through made by a transferor to a skip_person a person assigned to a generation that is two or more generations below the generation assignment of the transferor under sec_2652 for gst tax purposes the term transferor means in the case of property subject_to estate_tax the decedent in whose gross_estate the property is included sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for gst purposes thus in the case of property subject_to an election under sec_2056 the surviving_spouse would become the transferor of the property for gst purposes however sec_2652 provides that with respect to any trust for which a deduction is allowed under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for purposes of the gst provisions as if the election under sec_2056 had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made as a result that decedent's gst_exemption described in sec_2631 discussed below may be allocated to that qtip_trust sec_26_2652-2 provides that if an election is made to treat trust property as qualified_terminable_interest_property under sec_2523 or sec_2056 the individual making the election may for purposes of chapter elect to treat the property as if the qtip_election had not been made ie a reverse_qtip_election the election is irrevocable and is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made in the present case form_706 was filed on date and was the first and only estate_tax_return filed by the executor the executor reported all of the assets held in the qtip_trust on schedule m sec_20_2056_b_-7 specifically provides that a qtip_election under sec_2056 and v is made on the return of tax imposed by the term return of tax imposed by means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date in the case at hand the election under sec_2056 was made on the first and only estate_tax_return filed by the executor accordingly in accordance with sec_20_2056_b_-7 the qtip_election was made in the proper manner and is effective for purposes of sec_2056 and v plr-115048-99 as discussed below a statement on the return indicated that qtip_trust would be segregated into subtrust a and subtrust b a reverse_qtip_election under sec_2652 was made with respect to subtrust a on schedule r of the same form_706 on which the qtip_election was made on schedule m sec_26_2652-2 provides that a reverse_qtip_election is to be made on the return on which the qtip_election is made since the qtip_election made on the return was effective the reverse_qtip_election made on the return with respect to subtrust a is also effective in accordance with sec_2652 and sec_26_2652-2 ruling_request under sec_2602 the amount of gst tax imposed on a transfer is equal to the taxable_amount multiplied by the applicable_rate sec_2641 provides that the applicable_rate with respect to any generation- skipping transfer is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2641 maximum_federal_estate_tax_rate means the maximum rate imposed by sec_2001 on the estates of decedents dying at the time of the relevant generation-skipping_transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer from a_trust is the excess of one over the applicable_fraction determined for the trust under sec_2642 the applicable_fraction is a fraction the numerator of which is the amount of gst_exemption allocated to the trust and the denominator of which is generally the value of the property transferred to the trust sec_2631 provides that for purposes of determining the applicable_fraction and inclusion_ratio used in computing the generation-skipping_transfer_tax every individual is allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by the individual or the individual's executor to any property of which the individual is the transferor for gst purposes under sec_2652 sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation of the individual's gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether such return is required to be filed sec_2632 and b provide that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed in sec_2632 shall be deemed to be allocated first to property which is the subject of a direct_skip occurring at the individual’s death and second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_2632 provides that an allocation under sec_2632 is to be made among the properties described in sec_2632 and the trusts described in sec_2632 as the case may be in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts sec_26_2632-1 provides that an allocation of a decedent’s unused gst_exemption by the executor of the decedent’s estate is to be made on the appropriate united plr-115048-99 states estate and generation-skipping_transfer_tax return form_706 filed on or before the date prescribed for filing the return including extensions sec_26_2632-1 provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent the gst_exemption is not otherwise allocated by the decedent’s executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed unused gst_exemption is allocated pro_rata first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation of gst_exemption is irrevocable and any allocation made by the executor after the automatic allocation is made is ineffective no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation skipping transfer with respect to the trust sec_2642 provides that any allocation of gst_exemption to property transferred as a result of the death of the transferor is effective on and after the date of death of the transferor sec_26_2654-1 and ii provide that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for gst purposes if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust and b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either i the new trusts are severed on a fractional basis or ii the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount sec_26_2654-1 provides that if the governing instrument of a_trust or local law authorizes the severance of the trust a severance pursuant to that authorization is deemed timely if the executor indicates on the federal estate_tax_return that separate trusts will be created or funded and clearly sets forth the manner in which the trust is to be severed and the separate trusts funded section b of the state code states w hen property is held or to be held in a_trust which is or would otherwise be partially exempted from the generation-skipping tax due to the allocation to such trust of a generation-skipping tax exemption a trustee is authorized but not required to divide the trust into two or more separate trusts of equal or unequal value in order to create one or more trusts entirely exempt from the generation-skipping tax and one or more trusts entirely subject_to the generation-skipping tax other terms and provisions of both trusts will remain substantially identical in all respects to the original trust plr-115048-99 section a defines generation-skipping tax for these purposes as the generation-skipping tax imposed by chapter of the internal_revenue_code in the present case the form_706 was not filed by the due_date including extensions therefore the gst_exemption allocation made by the executor on schedule r of the estate’s form_706 is inoperative accordingly the gst_exemption is to be automatically allocated in accordance with sec_2632 c and sec_26_2632-1 it is represented that under the terms of the will the children trust is to be funded with dollar_figurey further as discussed above subtrust a is to be funded with dollar_figurex in addition it is represented that no direct skips occurred at the decedent’s death and decedent’s available gst_exemption as of the date of death was dollar_figure accordingly in view of the qtip and reverse qtip elections and the severance of the qtip_trust as described decedent’s gst_exemption is automatically allocated pursuant to sec_2632 to children trust and subtrust a assuming these trusts are properly funded the inclusion_ratio for each trust will be zero the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the rulings contained in this letter are directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to the authorized representative of taxpayer enclosure copy for sec_6110 purposes sincerely yours george l masnik chief branch
